Title: From Alexander Hamilton to James Wilkinson, 18 September 1799
From: Hamilton, Alexander
To: Wilkinson, James


          
            Sir,
            New York Sepr. 18th. 1799
          
          I send you a letter from the Quarter Master General on the subject of the road between Le Boeuf and Presqe Isle. The measure object appears to me to be desirable; but it is — which it contains as deferred to you and your better judgment knowledge of the its expediency together with the time and mode of execution are referred to your better knowledge of the Circumstances of the case.
          With great consn
        